Citation Nr: 0002906	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-06 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1964.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for the residuals of a back injury was 
denied.

The Board notes that the veteran's treating physician 
submitted a statement dated in March 1998, opining that the 
veteran's currently manifested duodenal ulcer disease, and 
anxiety and depression are progressive disabilities that have 
continued since the veteran's active service.  In addition, 
the veteran's treating physician offered a second, May 1998, 
statement indicating that the veteran has been unable to 
maintain gainful employment since 1996 because of his health 
condition.  Claims for service connection for duodenal ulcer 
disease, and for anxiety and depression, and a claim for a 
total disability rating due to unemployability under 38 
C.F.R. § 3.340, or, alternatively, a claim for non-service 
connected pension under 38 U.S.C.A. § 1521 (West 1991) and 38 
C.F.R. §§ 3.3 and 3.342 (1999) are thus inferred.  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran testified that he injured his back while on 
active service, and service medical records show inservice 
treatment for low back strain.

2.  Private treatment records show that the veteran has a 
current diagnosis of lumbar vertebral disease.

3.  The statement by the veteran's treating physician that he 
has been seeing the veteran for the same condition for which 
he received health care while in service, and that his lumbar 
vertebral disease was a chronic progressive condition that 
had continued since the military is competent medical 
evidence of a nexus between his currently diagnosed lumbar 
vertebral disease and his active service.


CONCLUSION OF LAW

The claim for service connection for a back condition is well 
grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza v. Brown, 7 
Vet. App. 498 (1995), aff'd, 78 Fed. 604 (Fed. Cir. 1996) 
(per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals, hereinafter Court) has held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999), req. 
for en banc consideration denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
these issues under appeal is whether the veteran has 
presented evidence that the claims are well grounded; that 
is, that the claims are plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board finds that the veteran has presented a well-
grounded claim for service connection for a back condition 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), as 
defined by Caluza, supra.

First, private medical records show the veteran has a lower 
back diagnosis, described in April 1997 as lumbar disc 
syndrome and in March 1998 as lumbar vertebral disease.  
Second, the veteran testified in a May 1998 hearing before a 
hearing officer sitting at the local RO that he sustained 
injury to his back while he was active duty.  Additionally, 
service medical records show that the veteran was treated for 
back pain in June 1964, and for low back strain in November 
1964.  His report of medical examination at discharge from 
active service, dated in November 1964, reflects findings of 
low back sprain with spasms in the lumbar muscles, and a 
diagnosis of low back strain.  The examiner noted further 
treatment had been recommended by the treating physician.  
Third, the veteran has presented a March 1998 medical opinion 
by his private treating physician, Charles E. Strange, M.D.  
In pertinent part, Dr. Strange opines

[I]t is apparent that the conditions I 
have been seeing [the veteran] for are 
the same conditions he received health 
care for while he was in the military.

[The veteran's] three chronic progressive 
conditions which have continued since the 
military are duodenal ulcer disease, 
lumbar vertebral disease, anxiety and 
depression.

Dr. Strange specifically states that he has reviewed the 
veteran's service medical records in arriving at his opinion, 
and indicates that he has treated the veteran for his back 
condition since 1977.  Hence, this opinion establishes a 
nexus between the currently diagnosed lumbar vertebral 
disease and the veteran's active service. 

In conclusion, the veteran has provided competent medical 
evidence of a current diagnosis of a back disability, of 
inservice treatment for and diagnosis of a back condition, 
and of a nexus between this currently diagnosed disability 
and his active service.  Thus, the Board finds he has 
presented well-grounded claim for service connection for a 
back condition, within the meaning of Caluza, supra.


ORDER

The claim for service connection for a back condition is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
back condition is well grounded, VA has a duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

First, the veteran testified in May 1998 that he had received 
treatment for his back disability at VA Medical Center (MC) 
Birmingham, Alabama.  These records have not been obtained.  
Nor does the claims file show that the RO made any attempt to 
obtain them.

Second, the veteran has not been afforded a VA examination to 
determine the nature and extent of his back disability.

To ensure the VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his back condition since 
May 1998.  The RO should procure duly 
executed authorization for the release of 
private medical records, where 
applicable.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records, 
including any and all clinical medical 
records, of treatment accorded him for 
his back condition.  The RO should ensure 
that it has all obtainable treatment 
records of which it has knowledge.  

3.  The RO should request copies of 
treatment records for treatment accorded 
the veteran at VAMC Birmingham, Alabama.

4.  The RO should accord the veteran a VA 
examination to determine the nature and 
cause of his current back disability.  
All indicated tests and studies should be 
accomplished.  The claims folder and this 
remand must be made available to the 
examiner.  The examiner's conclusions, 
and the reasons or bases therefor, are to 
be set forth in a clear, logical, and 
concise manner in the examination report.  

The examiner is specifically requested to 
provide the following opinion.  Upon 
review of the evidence-including service 
medical records, Dr. Strange's treatment 
records, and those records obtained per 
this remand-and considering the 
intervening back injuries documented in 
Dr. Strange's treatment records, is it at 
least as likely as not that the veteran's 
currently manifested back disability had 
its onset in service?  If the examiner is 
unable to answer this question, s/he 
should so state.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a back disability. 

6.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The veteran is 
reminded that it is his responsibility to report for 
scheduled examinations and to cooperate in the development of 
his case, and that the consequences of failing to report for 
VA examination without good cause may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


